          Case 1:17-cr-00114-NONE-SKO Document 39 Filed 08/31/20 Page 1 of 2


1    MCGREGOR W. SCOTT
     United States Attorney
2    LAURA JEAN BERGER
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5

6    Attorneys for Plaintiff
     United States of America
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                                        EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00114-NONE-SKO
11
                                 Plaintiff,
12                                                       STIPULATION AND ORDER TO CONTINUE
                           v.                            STATUS CONFERENCE
13
     DANIEL CASARES,
14
                                 Defendant.
15

16
                                                BACKGROUND
17
            This matter is currently scheduled for a status conference on September 2, 2020 as to defendant
18
     Casares regarding the Supervised Release Violation in this case. The parties request that the status
19
     conference be continued to September 23, 2020. The parties request additional time to exchange and
20
     review discovery.
21
            A proposed order appears below.
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28

                                                         1
30
           Case 1:17-cr-00114-NONE-SKO Document 39 Filed 08/31/20 Page 2 of 2


1                                  STIPULATION AND [PROPOSED] ORDER
2
             IT IS HEREBY STIPULATED by and between the parties hereto, and through their respective
3
     attorneys, that the status conference as to the supervised release violation currently set for September 2, 2020
4
     be continued to September 23, 2020.
5

6

7

8                                                                     Respectfully submitted,

9                                                                     McGREGOR W. SCOTT
                                                                      United States Attorney
10
     DATED: August 31, 2020                                  By:      /s/ Laura Jean Berger _____ ______
11                                                                    Laura Jean Berger
                                                                      Assistant United States Attorney
12

13
     DATED: August 31, 2020                                  By:      /s/ Robert Lamanuzzi_________          _
14                                                                    Robert Lamanuzzi
                                                                      Attorney for Daniel Casares
15

16

17
                                                       ORDER
18
             IT IS SO ORDERED that the status conference currently scheduled for September 1, 2020, at
19
     2:00 p.m. be continued to September 23, 2020, at 2:00 p.m. before Magistrate Judge Erica P.
20
     Grosejan.
21
     IT IS SO ORDERED.
22

23       Dated:     August 31, 2020                                /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                            2
30
